944 So. 2d 551 (2006)
Frederick Lamont BELL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1173.
District Court of Appeal of Florida, Third District.
December 27, 2006.
Clayton R. Kaeiser, Miami, for appellant.
Charles J. Crist, Jr., Attorney General, and Lucretia A. Pitts, Assistant Attorney General for appellee.
Before WELLS, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
We affirm Fredrick Lamont Bell's conviction and sentence for attempted trafficking in cocaine as the conviction is supported by competent, substantial evidence. We also find no merit in Bell's argument *552 regarding the jury instruction on that charge, a charge to which he did not object and which, in light of the evidence, was not erroneous in any respect.
Affirmed.